Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of April 22, 2015 (this
“Agreement”), is entered into among HORIZON LINES, INC., a Delaware corporation
(“Parent”), HORIZON LINES, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto, and WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS

The Borrower, Parent, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of October 5, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

The Borrower has requested that the Required Lenders agree to amend the Credit
Agreement as more specifically set forth herein. Subject to the terms and
conditions set forth herein, the Agent and the Required Lenders have agreed to
such request of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2. Amendments.

(a) Section 2.4(c) of the Credit Agreement is hereby amended by deleting the
following sentence therefrom: “Once reduced, the Revolver Commitments may not be
increased except in accordance with Section 2.14.”

(b) Section 2.11(a)(ii) of the Credit Agreement is hereby amended by reducing
the dollar amount therein from “$30,000,000” to “$20,000,000”.

(c) Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows: “2.14 [Reserved]”.

(d) Section 14.1(e)(iii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows: “(iii) [reserved] and”.

(e) The definition of “Increase Closing Date” in Schedule 1.1 of the Credit
Agreement is hereby deleted from such Schedule.

(f) Subject to, and in accordance with, Section 2.4(c) of the Credit Agreement
(it being acknowledged and agreed that the Agent has received the notice
required thereby), the definition of “Maximum Revolver Amount” in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Maximum Revolver Amount” means, as of the Third Amendment Effective Date,
$80,000,000, decreased by the amount of reductions in the Revolver Commitments
made thereafter in accordance with Section 2.4(c) of the Agreement.



--------------------------------------------------------------------------------

(g) The definition of “Reporting Trigger Amount” in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Reporting Trigger Amount” means $12,000,000.

(h) The definition of “Trigger Amount” in Schedule 1.1 of the Credit Agreement
is hereby amended by reducing the dollar amount therein from “$12,500,000” to
“$10,000,000”.

(i) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definition thereto in alphabetical order:

“Third Amendment Effective Date” means April 22, 2015.

(j) Schedule C-1 of the Credit Agreement is hereby amended and restated in its
entirety as attached hereto.

3. Condition to Effectiveness. This Agreement shall be effective upon Agent’s
receipt of counterparts of this Agreement executed by the Borrower, Parent, the
other Guarantors, the Required Lenders and the Agent.

4. Effect of the Amendments. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, Parent or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders or
the Agent, or any of them, under or with respect to any such documents or (d) to
be a waiver of, or consent to or a modification or amendment of, any other term
or condition of any other agreement by and among any Loan Party, on the one
hand, and the Agent or any Lender, on the other hand. References in the Credit
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any Loan Document to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

5. Representations and Warranties/No Default. By their execution hereof, each
Loan Party hereby represents and warrants as follows:

(a) Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.

(b) This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

2



--------------------------------------------------------------------------------

(c) Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof (except to the extent that (i) any such representation or
warranty that is qualified by materiality or by reference to Material Adverse
Effect, in which case such representation or warranty is true and correct in all
respects as of the date hereof or (ii) any such representation or warranty
relates only to an earlier date, in which case such representation or warranty
shall remain true and correct as of such earlier date).

(d) No Default or Event of Default has occurred or is continuing or would result
after giving effect to the extension and the other transactions contemplated by
this Agreement.

6. Reaffirmations. Each Loan Party (a) agrees that the transactions contemplated
by this Agreement shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
and each other Loan Document to which it is a party, (b) confirms, ratifies and
reaffirms its obligations under the Credit Agreement and each other Loan
Document to which it is a party, and (c) agrees that the Credit Agreement and
each other Loan Document to which it is a party remain in full force and effect
and are hereby ratified and confirmed.

7. Release of Claims. To induce the Agent and the Lenders to enter into this
Agreement, each Loan Party hereby releases, acquits and discharges the Agent and
the Lenders, and all officers, directors, agents, employees, successors and
assigns of the Agent or any Lender, from any and all liabilities, claims,
demands, actions or causes of action of any kind or nature (if there be any),
whether absolute or contingent, disputed or undisputed, at law or in equity,
known or unknown, that such Loan Party now has or ever had against the Agent or
any Lender arising under or in connection with any of the Loan Documents or
otherwise. Each Loan Party represents and warrants to the Agent and the Lenders
that such Loan Party has not transferred or assigned to any Person any claim
that such Loan Party ever had or claimed to have against the Agent or any
Lender.

8. Miscellaneous

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Section 12 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.

(b) Loan Document. This Agreement shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c) Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement

(d) Severability. If any provision of any of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

3



--------------------------------------------------------------------------------

(e) Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

[Remainder of page intentionally blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HORIZON LINES, LLC, as Borrower By: /s/ Michael T. Avara Name: Michael T. Avara
Title: Executive Vice President & CFO HORIZON LINES, INC., as Parent By: /s/
Michael T. Avara Name: Michael T. Avara Title: Executive Vice President & CFO
AERO LOGISTICS, LLC, as Guarantor By: /s/ Michael T. Avara Name: Michael T.
Avara Title: Treasurer HAWAII STEVEDORES, INC., as Guarantor By: /s/ Michael T.
Avara Name: Michael T. Avara Title: Vice President & Treasurer H-L DISTRIBUTION
SERVICE, LLC, as Guarantor By: /s/ Wayne A. Parker Name: Wayne A. Parker Title:
Assistant Secretary HORIZON LINES HOLDING CORP., as Guarantor By: /s/ Michael T.
Avara Name: Michael T. Avara Title: Executive Vice President & CFO HORIZON LINES
OF ALASKA, LLC, as Guarantor By: /s/ Michael T. Avara Name: Michael T. Avara
Title: Treasurer

Horizon Lines

Third Amendment to Credit Agreement

 

5



--------------------------------------------------------------------------------

HORIZON LINES OF GUAM, LLC, as Guarantor By: /s/ Michael T. Avara Name: Michael
T. Avara Title: Vice President & Treasurer HORIZON LINES OF PUERTO RICO, INC.,
as Guarantor By: /s/ Michael T. Avara Name: Michael T. Avara Title: Treasurer
HORIZON LINES VESSELS, LLC, as Guarantor By: /s/ Michael T. Avara Name: Michael
T. Avara Title: Treasurer HORIZON LOGISTICS, LLC, as Guarantor By: /s/ Michael
T. Avara Name: Michael T. Avara Title: Assistant Treasurer HORIZON SERVICES
GROUP, LLC, as Guarantor By: /s/ Michael T. Avara Name: Michael T. Avara Title:
Treasurer SEA-LOGIX, LLC, as Guarantor By: /s/ Wayne A. Parker Name: Wayne A.
Parker Title: Assistant Secretary ROAD RAIDERS INLAND, INC., as Guarantor By:
/s/ Michael F. Zendan II Name: Michael F. Zendan, II Title: Secretary ROAD
RAIDERS TRANSPORTATION, INC., as Guarantor By: /s/ Michael F. Zendan II Name:
Michael F. Zendan, II Title: Secretary

Horizon Lines

Third Amendment to Credit Agreement

 

6



--------------------------------------------------------------------------------

ROAD RAIDERS LOGISTICS, INC., as Guarantor By: /s/ Michael F. Zendan II Name:
Michael F. Zendan, II Title: Secretary ROAD RAIDERS TECHNOLOGY, INC., as
Guarantor By: /s/ Michael F. Zendan II Name: Michael F. Zendan, II Title:
Secretary

Horizon Lines

Third Amendment to Credit Agreement

 

7



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a Lender

By: /s/ Zachary S. Buchanan Name: Zachary S. Buchanan Title: AVP

 

8



--------------------------------------------------------------------------------

Schedule C-1

Revolver Commitments

 

Lender Revolver Commitment Wells Fargo Bank, National Association $80,000,000